Per Curiam.
Suit upon a promissory note.
Answer—1. Payment. 2. That the note was given to secure the payment of the consideration for a tract of land purchased, &c.; that plaintiffs pretended to be seized in fee, when in fact they had no title. 'Wherefore, &c.
The reply was a denial.
The defendant moved the Court to certify the case to the Circuit Court, which motion was overruled, and upon that ruling the only question in the case is made in the brief of counsel.
This question has already been decided at the present term, in the case of Harvey v. Dakin (1); and for the reasons thérein given the judgment in this case is affirmed. .
The judgment is affirmed with 10 per cent, damages and costs.

 Ante, 481.